 1

 2

 3                                                                              Hon. Thomas S. Zilly
 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8   DEMETRIUS BERTRAND DICKERSON,                          District Court No. 2:19-cv-00143-TSZ
     SR.,
 9                                                          Bankruptcy/Adversary No 19-S002
                      Appellant,
10                                                          Related Case: No.: 12-11284- MLB
               vs.
11                                                          APPELLEE’S DESIGNATION OF
     MERCHANTS CREDIT CORPORATION,                          ADDITIONAL ITEMS TO BE
12                                                          INCLUDED IN THE RECORD
                      Appellee.
13

14             Pursuant to Fed.R.Bankr.P. 8009(a)(2), appellee Merchants Credit Corporation

15   (“Merchants”), designates the following additional items to be included in the record on appeal

16                          I. ADDITIONAL DESIGNATION OF RECORD
17      Dkt #

18    Tr. Ex.        Name of Document                                                          Date

19        17         Withdrawal and Substitution of Attorney                               06/26/18
                     Response to Motion for Order Permitting Supplemental Briefing
20
          50         Nunc Pro Tunc                                                         10/12/18
21
          64         Order Allowing Brief Nunc Pro Tunc                                    10/25/18
22

23        85         Notice of Expert Witness Disclosures                                  11/21/18

24        87         Witness & Exhibit Summary for Evidentiary Hearing                     12/07/18

25

     APPELLEE’S DESIGNATION OF ADDITIONAL
     ITEMS TO BE INCLUDED IN THE RECORD - 1
     2:19-cv-00143-TSZ Bankruptcy/Adversary No 19-S002
     6481916.doc


     Case 12-11284-MLB            Doc 108   Filed 02/21/19     Ent. 02/21/19 10:52:43    Pg. 1 of 4
 1            II. APPELLEES’ ALTERNATE STATEMENT OF ISSUES ON APPEAL
 2            Merchants hereby restates the issues to be presented on appeal as follows:

 3            1.      Whether the bankruptcy court correctly denied the debtor’s motion to award

 4   sanctions, under the great weight of applicable legal authority, where substantial evidence in

 5   the record supported the following points:

 6                 a. Merchants Operations Manager, Carol Taylor, provided unrebutted testimony

 7                    that Merchants relied on advice of a former long-time outside attorney, who

 8                    provided inaccurate information on whether a non-debtor spouse’s wages can be

 9                    garnished to recover a pre-marital individual debt; and where such

10                    understanding was also shared by the debtor’s first attorney who communicated

11                    with Merchants and agreed to such garnishment;

12                 b. Merchants Compliance Officer, Alex Sandoval, provided unrebutted testimony

13                    that almost all written policies used by Merchants were taken from model

14                    policies prepared by a leading trade organizations for collection agencies, which

15                    provide an industry standard, none of the policies address the highly unusual

16                    situation that occurred here, and Merchants has adopted a new policy that will

17                    prevent what occurred in this case from occurring again;

18                 c. Merchants Collection Manager, Scott Wiswall, provided evidence from

19                    collection notes, correspondence, telephone call transcripts and its prior

20                    counsel’s advice from 2012 that, when Merchants issued the Writ of

21                    Garnishment in 2018, the individuals in the company acted under a good faith

22                    belief that they were not violating the discharge injunction.

23                 d. Merchants current in-house counsel, Jason Woehler, provided testimony that

24                    debtor’s counsel did not send her demand letter to him directly, despite their

25                    having prior cases together and her knowledge of his email address and phone

     APPELLEE’S DESIGNATION OF ADDITIONAL
     ITEMS TO BE INCLUDED IN THE RECORD - 2
     2:19-cv-00143-TSZ Bankruptcy/Adversary No 19-S002
     6481916.doc


     Case 12-11284-MLB          Doc 108      Filed 02/21/19     Ent. 02/21/19 10:52:43     Pg. 2 of 4
 1
                    number; that only a snail-mail letter was sent to an officer of the company, that
 2
                    Mr. Woehler was out of town for a couple of weeks when the letter arrived, that,
 3
                    if it had been directed to him, he did not recall receiving it; that when the motion
 4
                    for sanctions was filed without further follow up or warning, Merchants
 5
                    immediately retained an outside attorney to handle the specialized bankruptcy
 6
                    matter, and that Merchants released the garnishment after the outside bankruptcy
 7
                    attorney indicated it was appropriate to do so.
 8
              2.    Whether it is always the debtor’s initial burden to show, not just that a discharge
 9
     injunction was violated, but that the creditor was aware that its actions would violate the
10
     discharge injunction.
11
              3.    Whether the bankruptcy court properly determined the company’s good-faith
12
     belief through the testimony of the company’s officers, where a company can only act through
13
     such individuals. And, if a court cannot determine good faith by the testimony of its officers,
14
     then whether a court can ever determine a company’s intentions regarding a violation, so that a
15
     debtor can never show an intentional violation of the discharge injunction.
16
              DATED this 21st day of February, 2019.
17
                                                   LEE SMART, P.S., INC.
18
                                                   By:_/s Marc Rosenberg ______________
19                                                    Marc Rosenberg, WSBA No. 31034
                                                      Of Attorneys for
20                                                    Merchants Credit Corporation
                                                      1800 One Convention Place
21                                                    701 Pike St.
                                                      Seattle, WA 98101-3929
22                                                    (206) 624-7990
                                                      mr@leesmart.com
23

24

25

     APPELLEE’S DESIGNATION OF ADDITIONAL
     ITEMS TO BE INCLUDED IN THE RECORD - 3
     2:19-cv-00143-TSZ Bankruptcy/Adversary No 19-S002
     6481916.doc


     Case 12-11284-MLB         Doc 108      Filed 02/21/19    Ent. 02/21/19 10:52:43       Pg. 3 of 4
 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on the date provided at the signature below, I electronically filed
 3   the preceding document with the Clerk of the Court using the CM/ECF system, which will send
 4   notification of such filing to the following individual(s):
 5
              Ms. Christina Henry           chenry@hdm-legal.com
 6
              Mr. Jason D. Anderson         jason@alkc.net
 7
              James E. Dickmeyer            jim@jdlaw.net
 8

 9            I certify under penalty of perjury under the laws of the United States of America that the

10   foregoing is true and correct to the best of my knowledge.

11            Respectfully submitted this 21st day of February, 2019.

12                                                  LEE SMART, P.S., INC.
13                                                  By: s/ Marc Rosenberg ____________________
                                                         Marc Rosenberg, WSBA No. 31034
14                                                       Of Attorneys for
                                                         Merchants Credit Corporation
15
                                                         1800 One Convention Place
16                                                       701 Pike Street
                                                         Seattle, WA 98101
17                                                       (206) 262-8308
                                                         mr@leesmart.com
18
19

20

21

22

23

24

25

     APPELLEE’S DESIGNATION OF ADDITIONAL
     ITEMS TO BE INCLUDED IN THE RECORD - 4
     2:19-cv-00143-TSZ Bankruptcy/Adversary No 19-S002
     6481916.doc


     Case 12-11284-MLB          Doc 108     Filed 02/21/19     Ent. 02/21/19 10:52:43       Pg. 4 of 4
